UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7478


LELAND RAYMOND EDWARDS,

                      Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:10-cv-00339-RGD-DEM)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leland Raymond Edwards, Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leland Raymond Edwards seeks to appeal the district

court’s orders accepting the recommendations of the magistrate

judge    and     denying     relief       on   his        28   U.S.C.    §    2254     (2006)

petition.        The     orders     are    not      appealable        unless    a     circuit

justice   or     judge     issues    a    certificate          of   appealability.        28

U.S.C. § 2253(c)(1)(A) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating           that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.   Cockrell,        537   U.S.     322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Edwards has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with     oral     argument        because     the     facts   and     legal


                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3